Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 1 of 14 PAGEID #: 549




                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 UNITED STATES OF AMERICA                  §
 ex rel. JOHN N. KRAMER, D.D.S.,           §
                         Relator,          §
                                           § CIVIL ACTION NO. 1:18-cv-373
 v.                                        §
                                           § Judge Douglas R. Cole
 ROBERT A. DOYLE, D.M.D,. et al.,          §
                    Defendants.            §

   DEFENDANTS ROBERT A. DOYLE, D.M.D., CDC CALCUTTA, LLC, CDC
  DENNISON, LLC, CDC MARTINS FERRY, LLC, CDC NEWCOMERSTOWN,
     LLC, CDC SHADYSIDE, LLC, CDC STEUBENVILLE, LLC AND CDC
           CHAMPION HEIGHTS, LLC’S MOTION TO DISMISS

       Defendants Robert A. Doyle, D.M.D., CDC Calcutta, LLC, CDC Dennison, LLC,

CDC Martins Ferry, LLC, CDC Newcomerstown, LLC, CDC Shadyside, LLC, CDC

Steubenville, LLC, and CDC Champion Heights, LLC (collectively, the preceding seven

entities are referred to as the “CDC Defendants”), hereby file this motion to dismiss this

case with prejudice under Federal Rule of Procedure 12(b)(6) because Plaintiff has failed

to state a claim on which relief may be granted.

       A memorandum of law supporting this motion follows.

December 24, 2019


                                         /s/ Patrick J. Haney
                                         Patrick J. Haney
                                         Ohio Bar No. 0092333
                                         Patrick.Haney@ChandraLaw.com
                                         TRIAL COUNSEL
                                         THE CHANDRA LAW FIRM
                                         The Chandra Law Building
                                         1265 W. 6th St., Suite 400
                                         Cleveland, OH 44113-1326
                                         Phone: 216-578-1700
                                         Fax: 216-578-1800

DEFENDANTS’ MOTION TO DISMISS                                                           1
Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 2 of 14 PAGEID #: 550




                                          /s/ Elizabeth K. Stepp
                                          Elizabeth K. Stepp (pro hac vice)
                                          Texas State Bar No. 00788467
                                          eks@federal-lawyer.com
                                          Lynette S. Byrd (pro hac vice)
                                          Texas State Bar No. 24047126
                                          lsb@federal-lawyer.com
                                          OBERHEIDEN P.C.
                                          5728 LBJ Freeway, Suite 250
                                          Dallas, Texas 75240
                                          (214) 334-7648 (Telephone)
                                          (972) 559-3365 (Facsimile)
                                          ATTORNEYS FOR DEFENDANTS
                                          ROBERT A. DOYLE, D.M.D., CDC
                                          CALCUTTA, LLC, CDC DENNISON,
                                          LLC, CDC MARTINS FERRY, LLC, CDC
                                          NEWCOMERSTOWN, LLC, CDC
                                          SHADYSIDE, LLC, CDC STEUBENVILLE,
                                          LLC AND CDC CHAMPION HEIGHTS,
                                          LLC


                              CERTIFICATE OF SERVICE

I hereby certify that on December 24, 2019, a true and correct copy of the above and foregoing
instrument was served on all counsel of record through the Court’s electronic filing system.

                                                                        /s/ Elizabeth K. Stepp
                                                                            Elizabeth K. Stepp




DEFENDANTS’ MOTION TO DISMISS                                                               2
     Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 3 of 14 PAGEID #: 551




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

    UNITED STATES OF AMERICA                      §
    ex rel. JOHN N. KRAMER, D.D.S.,               §
                            Relator,              §
                                                  § CIVIL ACTION NO. 1:18-cv-373
    v.                                            §
                                                  § Judge Douglas R. Cole
    ROBERT A. DOYLE, D.M.D,. et al.,              §
                       Defendants.                §

       DEFENDANTS ROBERT A. DOYLE, D.M.D., CDC CALCUTTA, LLC, CDC
    DENNISON, LLC, CDC MARTINS FERRY, LLC, CDC NEWCOMERSTOWN, LLC,
      CDC SHADYSIDE, LLC, CDC STEUBENVILLE, LLC AND CDC CHAMPION
      HEIGHTS, LLC’S MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

                                      I.      INTRODUCTION

         In his third amended complaint, relator John Kramer purports to state causes of action for

violations of the False Claims Act against Dr. Robert Doyle, individually, and seven entities owned

and operated by Dr. Doyle: CDC Calcutta, LLC, CDC Dennison, LLC, CDC Martins Ferry, LLC,

CDC Newcomerstown, LLC, CDC Shadyside, LLC, CDC Steubenville, LLC, and CDC

Champion Heights, LLC (collectively, these seven entities are referred to as the “CDC

Defendants”).1 However, Kramer has failed to meet the requirements of Rule 9(b) of the Federal

Rules of Civil Procedure, which obliges a relator asserting a False Claims Act to plead the

supposed fraud with particularity. In other words, relator must plead, as to each defendant, the

specifics of the supposed fraudulent scheme as well as actual false claims presented to the

government. See Chesbrough v. VPA, P.C., 655 F. 3d 461, 470 (6th Cir. 2011). Because


1
 Kramer also names North American Dental Group, LLC and North American Dental
Management, LLC as defendants. These defendants have separate counsel and are not addressed
herein. Doyle and the CDC Defendants adopt the arguments of NADG regarding a difference of
opinion between dentists exercising clinical judgment and as to the insufficiency of group
pleading in FCA cases as if fully incorporated herein.
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                 1
  Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 4 of 14 PAGEID #: 552




Kramer has not sufficiently plead the “who, what, where, when, and how” of any false or

fraudulent claim by Dr. Doyle or any of the CDC Defendants, his complaint against each of them

should be dismissed with prejudice. See United States ex rel. Bledsoe v. Cmty. Health Sys., 342

F.3d 634, 641 (6th Cir. 2003) (requiring pleading to include time, place, and content of alleged

misrepresentation as well as fraudulent scheme, fraudulent intent, and injury); see also Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009) (noting that a complaint is insufficient and should be

dismissed when “the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct”).

                   II.     FACTUAL AND PROCEDURAL BACKGROUND

        On May 31, 2018, relator, a dentist who has never worked with or for Dr. Doyle or any of the

CDC Defendants, filed his original qui tam complaint on behalf of the federal government alleging

that defendants had violated the False Claims Act in connection with the provision of dental services

to Medicaid recipients. [Dkt. 1.] After amending his complaint twice [Dkt. 11, Dkt.14], relator took

the unusual step of requesting that this Court unseal the case before the government had filed its notice

of declination. [Dkt. 15.] He then received waivers of service of the second amended complaint

(“SAC”) from all defendants. [Dkt. 19, Dkt. 20.] On November 8, 2019, the government filed its

notice of nonintervention. [Dkt. 26.] On November 12, 2019, Doyle and the CDC Defendants filed a

motion to dismiss the second amended complaint for failure to state a claim on which relief could be

granted because relator had not met the pleading standards of Rule 9(b). [Dkt. 28.] On December 3,

2019, relator responded to the motion to dismiss by filing a third amended complaint (the “TAC”).

[Dkt. 37.]

        Relator John Kramer is, like defendant Robert Doyle, an Ohio dentist who accepts, treats, and

bills the government for the provision of services to persons covered by Ohio Medicaid. Relator’s


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                              2
    Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 5 of 14 PAGEID #: 553




TAC alleges that he has treated eight patients who previously received care from one of seven entities

owned by Dr. Doyle.2 In each case, Kramer disagreed with the dental work that was either advised or

performed on the patient by the CDC Defendant in question. According to Kramer, five other

unnamed dentists also “believed that questionable treatments had been performed” by an unnamed

CDC Defendant on some number of other unnamed patients. TAC ¶¶ 188-190. From this

disagreement about the proper course of dental care for eight individuals, combined with some

nebulous gossip, Kramer has concluded that Doyle and the CDC Defendants are systematically

defrauding Medicaid by providing dental care that is unnecessary in order to receive higher

reimbursements from the program.

        In response to Defendants’ motions to dismiss the SAC, relator amended his complaint for a

third time. But the TAC does not make any substantive changes to the allegations against Doyle or

the CDC Defendants, and does not correct any of the failures noted in the previous motion to dismiss.

In fact, as to these Defendants, relator adds only the following statements: 1) Dr. Doyle is considered

the mentor for each CDC office, TAC ¶ 18; 2) two out of eight patients did not report (to Dr. Kramer)

any trauma or symptoms of infection, TAC ¶¶ 151, 203; 3) the CDC dentist or dentists who treated

two of the eight patients apparently did not conduct certain clinical tests that Dr. Kramer thinks should

have been performed, TAC ¶¶ 202, 224; and 4) based on x-rays taken by Dr. Kramer after a root

canal was performed by a CDC dentist, Dr. Kramer concludes the root canal was not medically

necessary, TAC ¶ 249. None of these allegations is sufficient to change the underlying problems

with the complaint: it does not meet the requirements of Rule 9(b). Because Kramer’s complaint,

even on the fourth try, fails to adequately plead any violation of the False Claims Act (“FCA”), it



2
 Actually, as detailed below, the patient examples in relator’s TAC were all seen at one of two
CDC entities. Relator does not allege that he has ever treated a patient from any of the other five
entities or that Dr. Doyle personally treated any of these patients.
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                        3
  Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 6 of 14 PAGEID #: 554




should be dismissed with prejudice in its entirety against Doyle and each of the CDC Defendants.

                            III.    ARGUMENT AND AUTHORITIES

        To satisfy the pleading requirements of Rule 9(b) and withstand a Rule 12(b)(6) motion to

dismiss, a qui tam relator seeking relief on behalf of the government under the FCA must plead the

circumstances of the alleged fraud with particularity, including pleading at least one example of a false

claim that the defendant submitted to the government. See United States ex rel. Marlar v. BWXT Y-

12, LLC, 525 F.3d 439, 445-46 (6th Cir. 2008). The TAC fails to do so for three reasons and

should be dismissed accordingly.

        A. Relator Has Failed To Make Specific Allegations Against Each Defendant.

        In the TAC, relator makes factual allegations regarding eight patients that have been examined

by Dr. Kramer after previous treatment by one of the CDC Defendants. Notably, two of these patients

are irrelevant to any false claim made by any Defendant: patient number four, a thirteen-year old, is

not an Ohio Medicaid beneficiary. TAC ¶ 186. Patient number eight is also not alleged to be an Ohio

Medicaid beneficiary and, moreover, did not receive any root canals, extractions, or other procedures

from any defendant. See TAC ¶¶ 255-266. In fact, relator admits that neither patient four nor patient

eight are the subject of any claims submitted to the government that relator believes are false or

fraudulent. TAC ¶ 267.

        Thus, the TAC is based upon relator’s assumptions and extrapolations based on his review of

treatment provided to six Ohio Medicaid patients by “defendants.” But relator does not specify the

name or names of any dentist who performed any of the work in question. None of these patients are

alleged to have been treated by Dr. Doyle personally, nor does relator specifically allege that Dr.

Doyle was the one who submitted any false claims to Medicaid for any patient. Relator suggests that

Dr. Doyle “caused others to present false or fraudulent claims,” TAC ¶ 1, but does not specify exactly


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                              4
  Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 7 of 14 PAGEID #: 555




how Dr. Doyle did so. In his latest amendment to his complaint, relator notes that the CDC websites

refer to Dr. Doyle as their “owner/mentor.” TAC ¶ 18. Relator then somehow concludes that as the

practices’ mentor, “Dr. Doyle requires that all Complete Dental Care locations perform

unnecessary dental procedures on Ohio Medicaid beneficiaries to bill Ohio Medicaid for those

unnecessary procedures and to ensure that unrealistically high financial targets are met.” Id.

        But relator admits that there are sixteen other dentists who are registered to provide

services at all CDC locations. TAC ¶ 17. These dentists are not alleged to be under Dr. Doyle’s

control or forced to work with him. Relator does not allege that Dr. Doyle ever saw any patient

identified in the complaint, ever reviewed the treatment provided or bills submitted for such patients,

ever directed another dentist to engage in any specific conduct with respect to Medicaid

reimbursement, ever instructed the other dentists to submit bills for these patients in any certain way,

or instructed them to perform unnecessary root canals or allow unlicensed persons to work on the

patients. Relator does not even allege that Dr. Doyle was personally aware of any of these patients,

their treatments, or their bills. Without such allegations, Dr. Doyle cannot be found liable for any

supposedly false claims. See Sanderson v. HCA-The Healthcare Company, 447 F.3d 873, 877 (6th

Cir. 2006) (affirming dismissal of FCA complaint that failed to identify person who had filed a claim

or when it had been filed); 31 U.S.C. § 3729(a)(1)(A) (liability extends to persons who knowingly

present or cause presentation of a false claim), (a)(1)(B) (“knowingly” defined as actual knowledge,

deliberate ignorance, or reckless disregard).

        Even more glaring in the TAC is the total and complete absence of allegations as to five of the

seven CDC Defendants. According to the TAC, patients one, three, five, six, and seven were all seen

by one or more dentists at CDC Martins Ferry, located in the same Ohio town where Kramer’s

competing practice is located. Patient two was seen by a dentist at CDC Steubenville. Other than


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                                 5
  Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 8 of 14 PAGEID #: 556




being identified as entities “owned and operated” by Dr. Doyle, the other five CDC Defendants –

CDC Calcutta, CDC Dennison, CDC Newcomerstown, CDC Shadyside, and CDC Champion

Heights - are not the subject of even one allegation of improper, false, or fraudulent acts. Without any

allegation that these specific entities submitted any false claims to the government, the complaint

against them cannot stand. See U.S. ex rel. Bledsoe v. Community Health Systems, Inc., 501 F.3d

493, 504 (6th Cir. 2007) (to comply with Rule 9(b), “pleading an actual false claim with

particularity is an indispensable element of a complaint that alleges an FCA violation”).

        B. Relator Has Failed To Properly Allege Fraud As To Any Defendant.

        As to the one patient treated at CDC Steubenville and the five patients treated at CDC Martins

Ferry, relator’s allegations are still far from sufficient to sustain a complaint under the FCA. Despite

spending nearly 30 pages and 108 paragraphs describing the supposed fraud as to these patients,

including highlighted copies of patient x-rays, relator’s allegations as to the “fraudulent claims”

submitted on behalf of each patient are the same. According to relator, a dentist at either CDC

Steubenville or CDC Martins Ferry performed “poor quality” root canals in an attempt to save the

patients’ damaged teeth rather than proceeding immediately to extraction and one or more dentures to

replace the now-missing teeth. Relator states that the CDC dentists would have been incentivized to

do this because Medicaid pays nearly $200 more for a root canal than it does for a tooth extraction.

(Relator’s calculations do not include the additional $540 that Medicaid pays, with prior authorization,

for a partial denture after teeth are extracted). TAC ¶ 94.

        In other words, relator, a competitor of some or all of Dr. Doyle and the CDC Defendants,

disagrees with the clinical judgment of another dentist as to whether certain teeth should be treated via

root canals with fillings or crowns or via extraction and dentures. He has identified six Medicaid

patients in which the first dentist determined root canals were the appropriate course of action,


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                                 6
  Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 9 of 14 PAGEID #: 557




whereas relator would have immediately removed the tooth and requested that Medicaid agree to pay

for dentures in place of the now-missing teeth. In his latest amendment to the complaint, relator adds

minor additional allegations as to four of the patients discussed: two of the patients (3 and 5) did not

“report any trauma, or signs or symptoms of infection,” TAC ¶¶ 151, 203; two of the patients (5 and

6) “denied that any tests were performed to evaluate the need for a root canals, such as electronic

stimulation, thermal test, or percussion test,” TAC ¶¶ 202, 224; and patient seven’s post-root

canal x-ray did not convince Kramer that the root canal had been necessary, TAC ¶ 249. These

added statements do not change the underlying basis for relator’s claims, which is that his

clinical judgment as to the necessary treatment for these patients differs from that of the CDC

dentist or dentists who actually treated them.

         But such disagreement is insufficient to support a claim of fraud as to any one of these six

patients, let alone to extrapolate that Medicaid is being defrauded by seventeen dentists at seven

different offices in different cities covering tens of thousands or hundreds of thousands of patients. At

worst, if relator is correct that some of the root canals or fillings were poorly executed, the patient in

question might have a claim for malpractice. But malpractice is not fraud under the FCA. See, e.g.,

United States ex rel. Mikes v. Straus, 274 F.3d 687, 700 (2nd Cir. 2001) (“[P]ermitting qui tam

plaintiffs to assert that defendants’ quality of care failed to meet medical standards would promote

federalization of medical malpractice, as the federal government or qui tam relator would replace the

aggrieved patient as plaintiff.”). Indeed, relator seems to theorize that fraud is afoot any time two

medical professionals reach differing conclusions about the proper course of action to be taken with

respect to a patient.

        Relator’s theory is, bluntly, wrong. “A properly formed and sincerely held clinical judgment

is not untrue even if a different physician later contends that the judgment is wrong.” United States v.


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                                   7
  Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 10 of 14 PAGEID #: 558




AseraCare, Inc., 938 F.3d 1278, 1297 (11th Cir. 2019). In AseraCare, the government argued that

claims for hospice care submitted by the company were “false” because their expert disagreed with

the doctors working for AseraCare that certain patients were terminally ill and expected to die within

six months. The Eleventh Circuit disagreed that such a difference in subjective opinion by two

physicians exercising their clinical judgment could lead to a finding that one of the physicians was

incorrect, thereby causing a claim to be false. Id. Instead, the government (or, here, relator) must

show that the claim is a result of an objective falsehood. Id.

        Given the similarity of relator’s allegations about the treatment of the six Medicaid

beneficiaries discussed in the TAC, it is clear that relator and the treating dentists at CDC Martins

Ferry and Steubenville disagree in some instances about what to do with teeth showing signs of decay.

The CDC dentists sometimes perform root canals in an attempt to allow patients to maintain their own

teeth as long as and to the extent possible. Kramer believes that this step is often unnecessary, and

that decaying teeth should, in the same circumstances, be extracted immediately and replaced with full

or partial dentures. But the TAC does not (and surely Dr. Kramer would not) allege that Kramer alone

is the arbiter of dental procedures, making his opinion right and the Defendants’ opinion wrong. As

long as both opinions are a) the result of a dentist reviewing the patients’ files, x-rays, and other

records, b) honestly held and subjectively believed by the dentist, and c) not one that no reasonable

dentist could have held, neither clinical judgment is wrong, and neither treatment plan suggested or

carried out qualifies as a “false claim.” AseraCare, 938 F.3d at 1297. To hold otherwise would be to

ensure that every physician or dentist who agrees to provide a second opinion would be opening

herself up to a potential False Claims Act lawsuit if her opinion is not the same as that of the original

medical professional. This cannot and should not be the law. See also United States ex rel. Mikes v.

Straus, 274 F.3d 687, 700 (2nd Cir. 2001) (allegation of substandard care alone does not support an


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                                  8
    Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 11 of 14 PAGEID #: 559




FCA claim unless treatment is so deficient as to be worthless); United States v. NHC Healthcare

Corp., 115 F.Supp.2d 1149, 1153 (W.D. Mo. 2000) (refusing to find FCA violation on the grounds

that the government disagreed with a reasonable medical treatment plan); United States ex. rel.

Phillips v. Permian Residential Care Ctr., 386 F. Supp. 879, 884 (W.D. Tex. 2005) (“the False Claims

Act should not be used to call into question a health care provider’s judgment regarding a specific

course of treatment”).

        C. Relator Has Failed To Properly Allege That Any Defendant Violated 31 U.S.C. §
           3729(a)(1)(B).

        In addition to a cause of action for presenting false claims to the government, the TAC

includes a claim that the Defendants “knowingly made, used, or caused to be made or used materially

false or fraudulent statements” to get a false or fraudulent claim paid by the government. TAC ¶¶

280-284. However, there are no factual statements to support this cause of action as to either Doyle or

any of the CDC Defendants. Notably, relator does not claim that the dental work charged to the

government was not performed; instead, he argues that the work was not medically necessary (as

discussed above). In the discussion of the six patients at issue, relator only identifies two patients for

which it could be reasonably inferred that the TAC is alleging that any defendant made a false

statement in order to obtain payment for a false claim in addition to making the false claim itself. In

his discussion of patients five and six, relator asserts that someone other than a licensed dentist

performed part of a root canal procedure, which is not allowed under Ohio law.3 By submitting

claims for these procedures, relator says, CDC Martins Ferry implied that it was in compliance with




3
  While the TAC also nakedly asserts that the same type of false statement was made on behalf
of patient seven, he gives no reason for believing that a non-dentist performed any of the work in
question on patient seven. Unlike the allegations regarding patients five and six, relator does not
claim that patient seven told him that a non-dentist cut into a tooth (patient six) or filled a tooth
with gutta-percha (patient five).
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                            9
  Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 12 of 14 PAGEID #: 560




this state regulation.

        While such an “implied certification” theory may support a False Claims Act violation for

making a false statement, it only does so when that statement is material, which is a “demanding

standard” under the FCA. Universal Health Servs. v. United States ex rel. Escobar, 136 S. Ct. 1989,

2003 (2016) (noting that materiality is not proven merely because statutory violation is designated as a

condition of payment and remanding to district court to determine whether use of unqualified staff to

provide services was material). In this case, the implied certification theory fails for two reasons.

First, relator has not sufficiently alleged that any claims were submitted for the work that relator

alleges was performed in part by a non-dentist. See Bledsoe, 342 F.3d at 641 (requiring pleading to

include time, place, and content of alleged misrepresentation to meet Rule 9(b) requirements).

Second, relator has not sufficiently alleged materiality here as to the implied statements of CDC

Martins Ferry even if such claims were made. See, e.g., United States ex rel. Dresser v. Qualium

Corp., No. 5:12-CV-01745-BLF, 2016, U.S. Dist. LEXIS 93248 at *20 (N.D. Cal. July 18, 2016)

(dismissing implied certification theory in case involving use of unqualified personnel because “[t]he

Amended Complaint alleges in several places that the government would not have paid Defendants’

claims had they known of Defendants’ fraudulent conduct, but does not explain why.”). And relator

has not even alleged that Doyle or any other CDC Defendant allowed non-dentists to participate in

patient care or otherwise made any false statements in support of claims submitted to Medicaid.

Claim Two of the TAC should therefore be dismissed against Doyle and all the CDC Defendants,

including CDC Martins Ferry.

                                        IV.     CONCLUSION

        Therefore, Doyle and the CDC Defendants respectfully request this Court grant their motion

to dismiss, dismiss the claims against them in their entirety and with prejudice, and for such other and


MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                              10
 Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 13 of 14 PAGEID #: 561




further relief to which they may show themselves entitled.

December 24, 2019


                                          /s/ Patrick J. Haney
                                          Patrick J. Haney
                                          Ohio Bar No. 0092333
                                          Patrick.Haney@ChandraLaw.com
                                          TRIAL COUNSEL
                                          THE CHANDRA LAW FIRM
                                          The Chandra Law Building
                                          1265 W. 6th St., Suite 400
                                          Cleveland, OH 44113-1326
                                          Phone: 216-578-1700
                                          Fax: 216-578-1800

                                          /s/ Elizabeth K. Stepp
                                          Elizabeth K. Stepp (pro hac vice)
                                          Texas State Bar No. 00788467
                                          eks@federal-lawyer.com
                                          Lynette S. Byrd (pro hac vice)
                                          Texas State Bar No. 24047126
                                          lsb@federal-lawyer.com
                                          OBERHEIDEN P.C.
                                          5728 LBJ Freeway, Suite 250
                                          Dallas, Texas 75240
                                          (214) 334-7648 (Telephone)
                                          (972) 559-3365 (Facsimile)
                                          ATTORNEYS FOR DEFENDANTS
                                          ROBERT A. DOYLE, D.M.D., CDC
                                          CALCUTTA, LLC, CDC DENNISON,
                                          LLC, CDC MARTINS FERRY, LLC, CDC
                                          NEWCOMERSTOWN, LLC, CDC
                                          SHADYSIDE, LLC, CDC STEUBENVILLE,
                                          LLC AND CDC CHAMPION HEIGHTS,
                                          LLC




MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                    11
 Case: 1:18-cv-00373-DRC Doc #: 48 Filed: 12/24/19 Page: 14 of 14 PAGEID #: 562




                               CERTIFICATE OF SERVICE

I hereby certify that on December 24, 2019, a true and correct copy of the above and foregoing
instrument was served on all counsel of record through the Court’s electronic filing system.

                                                                          /s/ Elizabeth K. Stepp
                                                                              Elizabeth K. Stepp




MEMORANDUM IN SUPPORT OF MOTION TO DISMISS                                                   12
